Citation Nr: 1549101	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial flutter, atrial fibrillation, and congestive heart failure, to include as due in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1966 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for atrial flutter.  The current agency of original jurisdiction (AOJ) is the VA RO in Atlanta, Georgia.

Pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs, the AOJ conducted a special review of the claims folder based on a prior claim for service connection for a heart murmur that was previously denied in an August 1981 rating decision.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

The evidence of record reflects that the Veteran has been diagnosed with atrial flutter, atrial fibrillation, and congestive heart failure.  The August 1981 rating decision denied service connection for mitral valve insufficiency with congestive heart failure on the basis that the heart murmur preexisted service and there was no evidence of any heart disorder during service or within one year after service separation.  While the AOJ characterized the current service connection claim on appeal as part and parcel of the service connection claim for mitral valve insufficiency with congestive heart failure that was previously denied, the Board finds that the current heart disorder diagnoses are separate and distinct from the mitral valve insufficiency disability and constitute a new claim for service connection.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury); cf. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (the focus must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter).
  
In September 2015, the Veteran testified at a Board videoconference hearing at the local RO in Atlanta, Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

The issues of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), hypertension, and renal failure have been raised by the record, but have not been adjudicated by the AOJ.  See August 2011 written statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Heart Disorder

On the January 2011 VA examination report, the VA examiner noted that the Veteran did not have ischemic heart disease, congestive heart failure to include chronic congestive heart failure, or a history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator (AICD).  The VA examiner noted a diagnosis of atrial flutter.  In a June 2011 medical opinion, the reviewing VA examiner noted that the Veteran's November 2008 congestive heart failure was secondary to acute hypovolemia.  The VA examiner opined that it was less likely as not that the Veteran had ishemic heart disease because no specific treatment for coronary artery disease was noted in the treatment records associated with the claims file at that time. 

VA and private treatment records note current diagnoses of congestive heart failure and atrial fibrillation.  November 2008 VA treatment records note that the Veteran was hospitalized for symptomatic supraventricular tachycardia and shortness of breath.  The November 2008 treatment records also note that the etiology of the Veteran's congestive heart failure was unclear but was possibly due to ischemia.  

September 2010 private treatment records note that the Veteran was diagnosed with atrial flutter that was treated with beta blockers.  March 2015 private treatment records note that the Veteran had a pacemaker implanted.  On an August 2015 "heart condition service connected questionnaire" (submitted by the Veteran), a private doctor opined that the Veteran's congestive heart failure could at times be worsened by stressors.  An October 2015 congestive heart failure questionnaire (submitted by the Veteran) notes that the Veteran's currently diagnosed congestive heart failure existed since at least as early as November 2008. 

The service personnel and treatment records reflect that the Veteran had active service in the Republic of Vietnam during the Vietnam era; therefore, his exposure to herbicide agents is presumed.  Ischemic heart disease is listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2015).  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether any claimed heart disorder was incurred in or caused by service, including in-service herbicide exposure.  Further, there remains some question as to whether the Veteran has currently diagnosed ischemic heart disease.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed heart disorder.  The VA examiner should review the claims folder.  The VA examiner should diagnosis all current heart disorders, and then offer the following opinions with supporting rationale:

A.  Does the Veteran have a currently diagnosed ischemic heart disease?  

B.  Is it at least as likely as not (50 percent or greater probability) that each current heart disorder was incurred in or caused by active service?  

C.  Is it at least as likely as not (50 percent or greater probability) that each diagnosed heart disorder was caused by exposure to herbicide agents during active service?  

2.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





